_\

 

O(.OCD\|O)U'l-l>(».>l\)

|\)[\)[\)[\)[\)[\)l\)[\)|\)_x_x_x_x_x_x_x_x_x_;
m\IO)U'l-L(JON-\O(Dm\lo)m-LO)N-\

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page l Of 14

Anthony G. Thomas '
7725 Peavine Peak Court

Reno,N\/ 89523 29|5€`1`-?§5 Ft’!l:-C-_'
Te|: (408) 640-2795
E-mail: atemerald2@gmail.com

Debtor ln Propria Persona
UN|TED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO
|N RE:
ANTHONY THOl\/IAS and
VVEND| THOl\/IAS
AT E|\/IERALD, LLC

Case Nol BK-N-14-50333-BTB
Case Nol BK-N-14-50331-BTB
(Jointly Administered)

CHAPTER 7

)
)
)
)
l
) DECLARAT|ON OF ANTHONY THOl\/IAS &
)REPLY |\/lEl\/lORANDU|\/l RE:
Debtors. )FOR JUD|C|AL NOT|CE [FRE 201]
)
) Date: Friday November 2nd 2018
)Time: 10:00 a.m.
) Judge: Hon. Bruce T. Beesley
)) Courtroom: 2 - 300 Booth St. - 5th Floor

 

l, Anthony G. Thomas declare:

1. l am submitting this Declaration and Reply l\/lemorandum in response to 2
specific legal claims made by Attorney Hartman in this case, namely, the statement
contained in Attorney Hartman's Opposition Brief that under principles of law applicable
to this case under Section 541 of the Bankruptcy Code, that the Portola property
constitutes "Property of the Bankruptcy Estate", and the following statement first made
on 9-11-2018 in DE 403. entitled TRUSTEE'S REPLY TO DEBTORS'OPPOS|T|ON TO
l\/lOTlON FOR TURNOVER OF PROPERTY, filed on 9-11-2018 where Attorney
Hartman writes:

"The Turnover l\/lotion is a proceeding to compel the Debtors to deliver the

Portola Property to the Trustee. The Trustee contends that the legal

issue in this case is whether her rights under Section 544 are superior to

whatever rights might be asserted by Eli and Dorothy Thomas as the
holders of a purported, unrecorded deed to the Portola Property."

TRUSTEE'S REPLY TO DEBTOR'S O_PPOS|T|ON TO |\/lOTlON FQR
TURNOVER OF REAL PROPERTY DE 403, page 3, lines 2-5.

DECLARITTUHUFIHTHUHTTHUMIE?REFETMEMUHEW'FDPTME

 

_\

C)COOO\|O)U`|LO\J|\)

I\)NNI\)NNNNN-\_\_\_\_\_\_\_\_\_\
CD\IO)U`|LOOl\)-\OCOCD\IO)U`|LOON-\

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page 2 Of 14

2. ln this regard, l am specifically requesting that this Court take judicial
notice of the above statement and make a specific finding of fact and conclusion of law
that the above statement constitutes an admission that there is a legitimate dispute

over title to property and take notice to the voluminous case law attached as Exhibits

|| 18-26 to DE 406 filed on 9-13-2018 that clearly states that the Trustee can only use the

Turnover l\/lotion procedure to recover assets that are without dispute a part of the
Bankruptcy Estate, and the rule of law that places the burden of proof upon the Trustee
to establish a prima facia case that the assets sought by Turnover l\/lotion are in fact
undisputedly property of the Estate.

3_ This principle of law is contained within the learned treatise published as
part of the 2012 Norton Bankruptcy Update article attached as Exhibit 11 tp DE 395 pp
96-173. Specifically, on p. 120 of 191 of that learned treatise on Section 542 and 543
Turnover law, the article states the following propositions of law on the topic that are
backed up by relevant legal authority:

ln ln re Rood, by contrast, the court stated that the trustee, as
movant, must

"demonstrate by clear and convincing evidence that the
assets in question are part of the bankrupt's estate. FN
70

FN 70: ln re: RQod, 2011 WL 4459094 *17
(Bankr.D.l\/ld.), quoting ln re Himes, 179 B.R.
279, 282 (Bankr.E.D. Okla.1995).

Similarly, in ln re Kana the bankruptcy court held that the

"'burden of proof in aturnover proceeding is at all times
on the receiver ortrustee; he must at least establish a
prima facie case. After that, the burden of explaining or
going fon/vard shifts to the other party, but the ultimate
burden or risk of persuasion is upon the receiver or
trustee.' As part ofa prima facie case, the trustee must
demonstrate by clear and convincing evidence that the
as sets in question are part ofthe bankrupt's estate. FN
71

FN 711 ln re Kana, 2011WL1753208 *2

(Bankr.D.N.D.), quoting Evans v. Robbins, 897
F.2d 966, 968 (8th Cir.1990).

DECLARWWNMW“WWME

 

 

C)LOCX)\|O)U`|-I>OOI\)-\

|\)I\)I\)I\)I\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
CX)\IO')U`|-POON-\O(OCX)\IO)U`|-POON-\

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page 3 Of 14

4. ln the TRUSTEE'S REPLY TO DEBTORS'OPPOS|T|ON TO l\/lOTlON
FOR TURNOVER OF PROPERTY, filed on 9-11-2018 as DE 403, Attorney Hartman
writes:

"The Turnover l\/lotion is a proceeding to compel the Debtors to deliver the

Portola Property to the Trustee. The Trustee contends that the legal

issue in this case is whether her rights under Section 544 are superior to

whatever rights might be asserted by Eli and Dorothy Thomas as the

holders of a purported, unrecorded deed to the Portola Property."

TRUSTEE'S REPLY TO DEBTOR'S OPPOS|T|ON TO l\/lOTlON FOR

TURNOVER OF REAL PROPERTY DE 403, page 3, lines 2-5.

5. |n response to the above-quoted statement, l filed an additional 5 Exhibits
numbers 18-26 inclusive on 9-13-2018 as DE406 and attached 146 pages of relevant
Bankruptcy case law on the rules governing Turnover l\/lotions, that clearly establish
that the Turnover l\/lotion procedure cannot be used to recover assets where title is in
dispute, and can only be used to recover assets that are clearly part of the Bankruptcy
Estate, as defined in the Bankruptcy Code 11 U.S.C. § 541(a)(1), subject to the express
limitations of 11 U.S.C. § 541(d) which limits the Trustee's ability to recover assets
where the Debtor holds only bare legal title as is the case here.

6. ln this regard, even the hypothetical strong arm powers under Section
544(a)(3) as cited by Attorney Hartman in his Reply l\/lemorandum filed on 9-11-2018
and referenced on the record by the Court at the hearing on 9-13-2018, are limited by
the fact that the trustee only succeeds to whatever legal interest was held by the Debtor
at the time of the filing of the Bankruptcy Petition.

DEBTOR FlLED A COPY OF BOTH THE ORlG|NAL 2000 DEED AND
THE 2008 GRANT DEED FROM ANTHONY AND WEND| THOMAS
TO EL| & DOROTHY THOMAS

7. The Trustee's Opposition Brief filed on 10-4-2018 complains about the
fact that in 300 pages of filings to oppose the Trustee Turnover l\/lotion, l did not file a
copy of the Deed, yet even though the Trustee claimed on the record that "we have
assets here"in regards to the Portola property, the very first time any request was made
for a copy of the Deed was when Attorney Hartman made such a request by letter

. 3.
DECLARLUUH'UFIHHDHTTHUMISTREFFWEHU'REFMUUUH"FUHUUDIUIENUTICE

 

O(OCD\IO)UT-LOOI\)-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
CD\|O)UT-LOOI\)-\O(OCD\|O)UT-LOOI\)-\

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 4 Of 14

dated 8-13-2018, more than 3 1/z years after the 341 meeting of creditors Neither
Attorney Hartman nor the Trustee have provided any explanation for the more than 3 1/z
year delay between being fully aware of all of the facts regarding the Portola property,
and the unexplained lapse of more than 3 1/2 years before bringing the Turnover l\/lotion,
all the while never asking either the Debtors or Debtor Anthony Thomas's parents for a
copy of the January 2008 deed, instead trying in their pleadings to somehow shift the
burden and the blame for their failure to act and failure to request the documents that
they now claim are essential to this case.

8_ l have filed additional Exhibits attached to my Amended Exhibit list filed
concurrently with this Declaration/Reply Brief l\/lemorandum that address the case law
governing the Definition of Property of the Estate under Section 541 and the limits on
that definition as provided under Section 541(d) as more fully discussed in the Sanyo
and Whiting 1983 US Supreme Court cases that are attached as Exhibits to the
Amended Exhibit list filed concurrently with this pleading. These Exhibits include
decisional law from the U.S. Supreme Court that counter Attorney Hartman's false claim
made without any legal foundation or authority that the Portola property constitutes
property of the Bankruptcy Estate pursuant to 11 U.S.C. Section 541, contrary to the
U.S. Supreme Court authority attached to this Declaration as Exhibit 36 as pages 15-30
inclusive which is cited by the U.S. Court of Appea|s for the 2nd Circuit in the 1989 case
of ln re: Howard Appliance Corp. (2nd Cir. 1989) 874 F.2d 88, also attached to this
Declaration as Exhibit 37 and attached here as pages 31-39 inclusive

9. l have filed concurrently with this Dec|aration, an Amended Exhibit List
listing the 39 Exhibits that l have submitted in several filings, including the last 6
Exhibits 32-37 that are attached in support of my Reply Brief in Support of my l\/lotion
for Judicial Notice, specifically to counter the false statement of law stated by Attorney
Hartman in his Opposition Brief where he falsely states that the Portola property
Attached to this Declaration are new Exhibits that | am respectfully requesting that this

Court consider in it's ruling on my l\/lotion for Judicial Notice.

_ 4 _
DECLARmmmmmTEHU-EmmmmE

 

O©OO\|O)UT-LOON-\

[\)[\)[\)[\)[\)[\)[\)[\)N_\_\_\_\_\_\_\_\_\_\
CD\|O)UT-I>OON-\O©OO\|O)UT-LOON-\

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 5 Of 14

10. The Opposition brief filed by the attorney for the Trustee did not offer any
contrary law governing the legal issues that arise from his Turnover l\/lotion or cite any
contrary law or authority in opposition to those submitted by me in my l\/lotion for
Judicia| Notice of Law & Facts. His primary argument on his 3 page Opposition Brief is:

"The debtors have filed over 300 pages of paper in their effort to deny the

Trustee's request but the one document which would aid the Court in

disposing of the issue is the 2008 deed. That document has not been
produced."

_Trustee's Response to Debtor's Rei:iuest for Judicia| Notice DE 418 p.1 lines
22-25

 

11. The January 2008 Deed fully corroborates the disclosures made in our
initial BK petition filed on 3-4-2014 where in response to Question 10 of the Statement
of Financia| Affairs, we disclosed the transfer of the Porto|a Property. These facts were
further elaborated on the record at the Section 341 meeting of creditors held on
12-4-2014. Both myself and my wife were the ones who fully disclosed the fact that my
mother Dorothy Thomas was holding the Deed and that the Deed was not recorded and
that the Tax bills from the P|umas County Treasurer were still being sent to the Porto|a
house in my and my wife Wendi's name. When this was disclosed on the record, the
Trustee, l\/ls. Coppa-Knudsen remarked "We have assets", a statement that was
repeated by the Attorney for one of the creditors repeating the statement that "we have
assets".

12. Despite these disclosures, the Trustee has still not corrected her false
statements that we concealed the assets, and the further lie made in her moving papers
where she falsely alleges that my wife and l were either residing at the residence or
were renting the horne and illegally pocketing the rental income without disclosing that
fact to her.

13. Despite the Trustee stating on the record at the 341 meeting that she
believed that she found the house to be an asset of the Bankruptcy Estate, she made
no request at all for a copy of the Deed. indeed l\/lr. Hartman and the Trustee had a

. 5 _
DECLARmUHUF-£HTHUWTHUHISH{EFETMEMURE?MUUUH'FURTME

 

1
2
3
4
5
6
7
8
9
0

1
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page 6 Of 14

ll duty to ensure that there were no disputed claims of title in order to bring the Turnover
l\/lotion. This issue as to the impropriety of using the Turnover l\/lotion procedure when

" title to the asset is in dispute is the reason l filed an additional 5 Exhibits attached to my

 

Opposition to Attorney Hartman's Reply Brief filed on 9-11-2018.

14. The fact is that after the 341 meeting, and on the record, the Trustee did
in fact request and Debtors were instructed in a letter dated 12-4-2014 from their
counsel to provide the Trustee with a list of documents including providing copies of the
latest Property Tax bill from the Plumas County Treasurer, a request that was complied
with. The Trustee also found it fit to request dozens of pages of bank statements of AT
Emerald LLC, all of which were complied with. Notably absent from any request on the
record from the transcript of the 341 meeting, and notably absent from Attorney l\/lichael
Lehner's letter to the Debtors dated 12-4-2014 is any request for a copy of the Deed
transferring title in the Portola home from the Debtors to Anthony Thomas's parents Eli

& Dorothy Thomas in January of 2008, more than 6 years prior to filing the Bankruptcy

Petition.
15. Nor did Attorney Hartman or the Trustee make any demands for a copy of
the 2008 Deed prior to bringing the Turnover l\/lotion, or breaking and entering into my

parents property without any Court order and calling a locksmith, and proceeding to
paint the interior and list the property with a listing agreement in my and my wife's
Wendi's name without our authorization or approval, while knowing that we had
transferred the property by Deed in 2008.

16. The very first time that any request was made for a copy of the Deed was
by a letter from Attorney Hartman dated 8-13-2018, some 4 days after the property was
listed for sale on 8-9-2018, a day before the hearing on my former Attorney l\/lacauley's
l\/lotion to withdraw as counsel on the case. The declarations of my former attorney
clearly establish that she requested continuances from both the Trustee and l\/lr.
Hartman for 90 days both in the event that her l\/lotion was granted, or in the event that

the Court required her to oppose the l\/lotion. All requests for continuances were

DECLARITTUH'UF_EHTHUHTTHUMIETREFETHEHUFETHUHUNTURWEIUIINUUEE

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page 7 Of 14

denied, and they attempted to take advantage of a mentally disabled litigant with
dyslexia who was now without counsel making it virtually impossible for me to be able to
have my right to counsel or to have the Court make reasonable accommodations and
appoint me a lawyer under the provisions of the Americans with Disabilities Act.

18. l am attaching as Exhibit 37 a true and correct copy of the California
Supreme Court 1917 decision of l\/lartin v. Sur:-erior Court (1917) 176 Cal. 289, attached
as Exhibit 39 as pages 49-61 that confirms that under the English common law of 1850

 

when California adopted the English common law as the decisional law of the state by
An Act Adopting the Common Law of England passed by the California State
Legislature on April 13th 1850 as Stats 1850 ch. 95 p. 421, the CA Supreme Court in
the l\/lartin case noted that indigent litigants were to be able to file their cases without
paying any costs or legal fees, and have a lawyer appointed to represent them at no
charge. This right, according to the CA Supreme Court is a right that all Californians
inherited and is an inchoate right that we still have to this day. The State of Nevada
also adopted the Common law of England as the decisional law of the State of Nevada
in 1864. The cases that follow l\/lartin and the other case clearly establish the right not
only of the indigent to right to counsel at no expense, but also recognize the duty of the
Courts to appoint counsel in cases where a litigant has any kind of mental infirmity as is
the case here. | am hereby invoking my right under the principle of the l\M
Sugerior Court case and the subsequent California legal authority of my right to counsel
to be appointed at no expense on account of my mental disability under the common
law of England that is in force and currently codified at Section 22.2 of California's Civil
Code in addition to my rights for reasonable accommodations under the provisions of
the Americans with disabilities Act, rights that are conferred upon other Americans in
the courts of the State of Colorado and Florida, to just name two.

19_ l consider it to be preposterous for Attorney Hartman to belittle my
" disability and to challenge the letter from the director of the Raskob institute confirming

that l attended the school in 1976, and questioning if it does in fact establish that l am

_7_

 

ll DECLARITIUN'UFIMHUNTTHUHISTEEPITMEHU`HETMUUUWFURIME

 

O(O®\lCDU`|-LOO|\)-\

l\)l\)l\)l\)l\)l\)l\)l\)l\)-\-\-\_\_\_\_\_x_\_\
®\ICDU`|-L()Ol\)-\O(O®\ICDU`l-LOO|\)-\

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page 8 Of 14

dyslexic, insinuating that l am somehow deceiving the Court with a false claim of
dyslexia.

20. The reason why l was even able to obtain such a letter, attached as
Exhibit 1 to my Dec|aration filed on 9-28-2018, is because my mother was able to go
into her financial records and show payments to the Raskob. Back in 1976, the ADA
and the lDEA both federal laws recognizing dyslexia as covered under both laws, and
thus entitling the child to obtain special education and instruction at no cost, then, the
parents had to pay $500 per week, as my mother did, in addition to raising 8 children
and driving 100 miles per day of schooling at Raskob from Saratoga to Oakland back
and forth. ln the midst of documenting my dyslexia, my mother produced an original
envelope from Dr. Levinson, who would regularly mail my mother newspaper clippings
and articles on dyslexia and promote his specialized tests that he would charge parents
$500. Adjusted for inflation in 1976 dollars adjusted for the cost of living, that would be
at least $2,500 in todays dollars, expenses that parents had to pay out of their own
pockets. ln addition to attending Raskob in 1976, l also in 1978 when l enrolled in high
school as a grade 9 student enrolled in the Foss Schoo|, another school for students
with dyslexia. ln addition, throughout highschool l received special education classes
for my learning disability

21. The reason why the Executive Director would not go into details regarding
my private medical files is found from the Raskob website, a printout of which l am
attaching to this Declaration as Exhibit 33, attached to this Declaration/Reply
l\/lemorandum as pages 7-8 inclusive entitled: "VVho are Raskob Students?"

ln answering that question, the website states:

"Raskob's program is designed for students who:

;'Students who are diagnosed with;

* Dyslexia, or other Reading Disorders
On the next page from the website printout is a section titled "Confidentiality of

information" that states:

. 3 .
DECLARITTUHUFWHUNYTF¥UHISTREF[TTIEHUREHUT|UN`FUF?UUTEWE

 

OCO®\|CDUT-bb)l\>-\

l\)l\)l\)l\)l\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
m\|@UT-PU)N-\OCO®\IO)UTLU)N-\

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11247:31 Page 9 Of 14

Confidentiality of information All information concerning your child's academic
and psychological records and progress reports are confidential under Federal and
State laws (Public Laws 94-142 and 93-380) and California Laws, Chapter 1229, States
of 1974.) These reports may not be distributed to any professional or other persons
who are not a Raskob lnstitute/Day School staff member without the written consent, in
advance, by the parents or legal guardians of the child, under the Family Educational
Rights and Privacy Act of 1974, except by court order.

Exhibit 33 page 8. - printout of Raskob website
22. Going back to the merits of the law regarding the transfer of the Portola

home, l\/lr. Hartman concedes that it is appropriate for the Court to consider the Exhibits

 

issue before the court" and states:

|| including the case law and law review articles and legal treatises that "bear upon the

"The legal question still remains. At the date the Petition was filed, the
Debtors held record fee title to the Property and as of the date of this
hearing, the Debtors continue to hold record title to the Property. Applying
the principles of law under Section 541, the property is an asset of the
estate."

23. Of course Attorney Hartman cites no law to support his proposition
lndeed, the very section 541 that he cites, and voluminous case law analysis of that
very Section 541 (d) holds to the contrary

11 U.S.C. § 541 defines property of the Estate as including:

"All legal or equitable interests of the debtor in property as of the
commencement of the case"

11 U.S.C. § 541(a)(1).
23. However, this apparently sweeping definition of property of the Estate is
limited by the express provisions of 11 U.S.C. Section 541(d) which clearly states:

"(d) Property in which the debtor holds, as of the commencement of the
case, only legal title and not an equitable interest, such as a mortgage
secured by real property, or an interest in such a mortgage, sold by the
debtor but as to which the debtor retains legal title to service or supervise
the servicing of such mortgage or interest, becomes property of the estate
under subsection (a)(1) or (2) of this section only to the extent of the
debtor's legal title to such property, but not to the extent of any equitable
interest in such property that the debtor does not hold.

11 u.s.c. section 541(d).

 

//
//

DECLARHWJFIMHUNWHUMIENEFUHEMUWHI'FURTME

 

 

OCOOG\|OUO`|J>()J|\)-\

I\)I\)l\)l\)l\)l\)[\)[\)l\)_\_\_\._\_\_\_\_\_\._\
OO\IO§U`|-A(JJN-\OCOOS\IO§U`|LOJN-\

 

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 10 Of 14

ln Howard, the Court stated:
Under section 541 of the Bankruptcy Code, a debtor's legal and equitable
interests in property, "as of the commencement of the case," constitute
"[p]roperty of the estate,"
11 U.S.C. § 541(a)(1).

Property in which the debtor holds only legal title and not an
equitable interest, however, becomes property of the estate

"only to the extent of a debtor's legal title to such property,

but not to the extent of any equitable interest in such

property that the debtor does not hold,"

id. § 541(d).
That is, the bankruptcy estate does not include

"property of others in which the debtor has] some minor
interest such as a lien or bare legal title,"

United States v. Whiting Pools lnc., 462 U.S. 198, 204 n. 8, 103 S.Ct.
2309, 2313 n. 8, 76 L_Ed.2d 515 (1983); see 4 Collier on Bankruptcy1l
541 .13, at 541-75 (15th ed.1989) (estate succeeds only to the title and
rights that the debtor possessed); ln re Quality Holstein Leasing, 752 F.2d
1009, 1012 (5th Cir.1985) (same).

Where the debtor's

"conduct gives rise to the imposition of a constructive trust,
so that the debtor holds only bare legal title to the property,
subject to a duty to reconvey it to the rightful owner, the
estate will generally hold the property subject to the same
restrictions,"

ln re Fli ht Trans . Cor . Securities Liti ation, 730 F.2d
1128, 1136 (8th éir.1984); see Geor_qia Pacific Corp. v.

S`ggma Service Corg._ 712 F.2d 962, 968 (5th Cir.1983).

 

lndeed, the Supreme Court has declared that, while the outer boundaries
of the bankruptcy estate may be uncertain,

"Congress plainly excluded property of others held by the
debtor in trust at the time of the filing of the petition,"

Whiting Pools, 462 U.S. at 205 n. 10; see S.Rep. No. 989,
95th Cong.l 2d Sess. 82 and H.R.Rep. No. 595, 95th Cong.l
2d Sess. 368, reprinted in 1978 U.S.Code Cong. & Ad.News
5787, 5868, 6323-24; see also ln re Kennedy & Cohen, lnc.,
612 F.2d 963, 965 (5th Cir.) (under previous bankruptcy
statute, property held by debtor in constructive trust

_ 10 _
DECLARHUWWWTHUHFEWMWUME

 

OCOOO\|CDU`|-LOO|\)-\

l\)l\)l\)l\)l\)l\)l\)l\)l\)-\-\_\_-\_\_\_\_\_\_\
CI)\|CDU`|LOO|\)-\O(OCD\|CDU`|LOON-\

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 11 Of 14

"belongs to the beneficiary and never becomes a part of the
bankruptcy estate"),

cert denied, 449 u.s. 833, 101 s.ct. 103, 66 L.Ed.2d 38
(1980>.[5]

A constructive trust, therefore,

"confers on the true owner of the property an equitable
interest in the property superior to the trustee's," Quality
Holstein Leasing, 752 F.2d at 1012; cf. ln re General Coffee
Corp., 828 F.2d 699, 706 (11th Cir.1987) (constructive trust
beneficiary has priority to trust assets over a judicial
lienholder or execution creditor), cert denied, _ U.S_ _,
108 S.Ct. 1470, 99 L.Ed.2d 699 (1988). The reason for this
priority is clear: but for the debtor's misconduct, the trust
beneficiary would have perfected his security interest in the
res of the trust and thus would have prevailed over the
debtor as well as the debtor-in-possession.

The existence and nature of a debtor's interest, and correspondingly the
estate's interest, in property is determined by state law. ln re FCX, lnc.,
853 F.2d1149, 1153 (4th Cir.1988), cert denied, _ U.S. _, 109 S.Ct.
1118, 103 L.Ed.2d 181 (1989); ln re N.S. Garrott & Sons, 772 F.2d 462,
466 (8th Cir.1985); 4 Collier on Bankruptcy 11 541 .02[1], at 541-10 to -13.

One must look to state law, therefore, to determine whether to impose a
constructive trust on property within the debtor's possession See, e.g., ln
re N.S. Garrott & Sons, 772 F.2d at 467; Quality Holstein Leasing, 752
F.2d at 1012. As a general *94 rule, the law of the situs of the property,
and therefore the trust, governs this determination See, e.g., ln re O.P.l\/l.
Leasing Services, lnc., 40 B_R. 380, 398-99 (Bankr. S.D.N.Y.), aff'd, 44
B.R. 1023 (S.D.N.Y. 1984); cf. Collier on Bankr.1j 544.02, at 544-13 to -14
(under section 544,

"the tendency of the courts is to treat the law of the situs of
pFOperty at the commencement of the case as governing");

ln re Dennis l\/litchell lndus., lnc., 419 F.2d 349, 352, 353 n.
10 (3d Cir.1969) (same)"

ln re: Howard's Appliance Cor:r. (2d. Cir. 1989) 874 F.2d 88 at 93-95.

 

24. l am attaching as Exhibit 36 to this Declaration, a true and correct copy of
the U.S. Supreme Court case United States v. VVhitinq Pools. lnc. (1983) 462 U.S. 198
at pages 15-30 that clearly establishes that the Portola Property, in the words of the
U.S. Supreme Court constitutes:

"the Property of others"

25. Here, the transfer of the Portola property was made by Deed in January of

11 -
DECLARITIUH`UFINTHUHTHWUHIS]HEFET`MEMURETHU“UHTUE?UME

 

C)COCD\IO)U'|LOJI\)A

I\JI\JI\JI\JI\JI\JI\JI\JI\J_\-\A_\A_\_\A_\_\
OO\IO)U'l-AO~>I\JAOLOOO\IO>U'l-bo~>l\)-\

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 12 Of 14

2008. All of the requirements for a valid transfer and conveyance of all right title and
interest in the Portola property from the Debtors Anthony and Wendi Thomas to Eli &
Dorothy Thomas were complied with in that there was an express intent to convey the
property by the Debtors, there was an acceptance of the transfer by Eli & Dorothy
Thomas, there was a valid delivery of both the original grant deed conveying the
property by Grant Deed in 2000 to Anthony & Wendi Thomas, along with the delivery
and acceptance and continuous physical possession of both Deeds by Eli & Dorothy
Thomas since that date. All of the legal presumptions that are found in the 1855
Supreme Court of California Hastings v. Vaughn case for which Debtor is requesting
the Court take judicial notice of have been complied with.

26. This is an instance where the Debtors hold only "bare legal title" to the
Portola home, and since the neither Anthony or Wendi Thomas hold any equitable
interest in the property since their absolute conveyance of the property by Deed in
2008, they only remain as holding bare legal title to the Portola property with no
equitable interests in that property, thereby giving the Trustee also only bare legal title
under the law.

27. According to the California law that Attorney Hartman seemingly does not
oppose when he states:

"To the extent that the Debtor's Request for Judicial Notice includes

copies of reported decisions, law review articles and other legal analysis,

it is certainly within the purview of the Court to consider legal principles

which bear upon the issue before the Court, however the central legal

question is not addressed by l\/lr. Thomas because there is no evidence in

the record regarding the actual deed in question

DE 418 p. 2, lines 7-11

29. As such, there being no opposition whatsoever to the principle of this
Court taking judicial notice of the adjudicative facts and the law governing the case, l
am respectfully requesting that this Court take judicial notice of all of the specifically
enumerated requests derived from each of the Exhibits that l have submitted, and allow
me to amend my PROPOSED ORDER OF F|ND|NGS OF FACT AND CONCLUS|ONS

12 _
DECLARIT[UFUFINTHUHYTHUHIETR`EPE?MEMCFEETHUUUHTUHME

 

C>COCX)\|CDO`|-L().>I\)-\

I\)I\)I\)I\)I\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
CI)\ICDU`|-L().>l\)-\OCOCD\ICDU`|L(DN-\

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 13 Of 14

OF LAW to take into consideration and reference the most recent Exhibits that l have
submitted in this matter in order to ensure that this Court is properly guided by the
decisional case law that governs the issues arising from the Turnover l\/lotion and to
deny the Trustee's l\/lotion in its' entirety and issue a written statement of decision in this

regard

Dated: October 12th 2018. Respectfully submitted,

 

_ 13 _
DECLARIUUN_UFINTHUNYTHUMIETREFETMEHIFRETHUTIUN_FUFTME

 

_\

O(OOO\|O§U'|-L(J.>N

 

 

CaS€ 14-50333-btb DOC 425 Entered 10/16/18 11:47231 Page 14 Of 14

CERT|F|CATE OF SERV|CE

l certify that l am an adult, over the age of 18 years, not a party to the action herein who resides in
Washoe County, Nevada. l caused to be served the foregoing document via e-mail to the
following persons as listed below from my e-mail address of mickjoseph@sbcglobal.net as
follows:

JEFFREY A. COGAN

jeffrey@jeffreycogan.com, beautausinga@gmail.com, beau@jeffreycogan.com

JERl COPPA-KNUDSON VlA E-l\/lAlL AND US l\/lAlL: 3495 Lakeside Dr. Reno, NV 89509
renobktrustee@gmail.com, jcoppaknudson@ecf.episystems.com

KEVlN A. DARBY

kad@darbylawpractice.com, tricia@darbylawpractice.com, jill@darbylawpractice.com,
hersh@darbylawpractice.com, sam@darbylawpractice.com

JEFFREY L. l-lARTl\/lAN VlA E-l\/lAlL AND US l\/lAlL: 510 W. Plumb Lane Suite B - Reno, NV
89509

notices@bankruptcyreno.com, sji@bankruptcyreno.com

Tll\/lOTl-lY A. LUCAS

ecflukast@hollandhart.com

LAURY l\/llLES l\/lACAULEY

laury@macauleylawgroup.com

WlLLlAl\/l l\/lCGRANE

ECF-8116edf28097@ecf.pacerpro.com, mitch.chyette@mcgranellp.corn

STEPHAN|E T. Sl-lARP

ssharp@rssblaw.com, cobrien@rssblaw.com

WAYNE A. SlLVER

w_silver@sbcglobal.net, ws@waynesilverlaw.com

ALAN R. Sl\/llTH

mail@asmithlaw.com

STEVEN C. Sl\/llTH

ssmith@smith-lc.com, mbrandt@smith-lc.com

Al\/lY N. TlRRE

amy@amytirrelaw.com, admin@amytirrelaw.com

U.S. TRUSTEE - RN - 7,7

USTPRegion17.RE.ECF@usdoj,gov

JOSEPH G. WENT

jgwent@hollandhart.com, vllarsen@hollandhart.com

l declare under penalty of perjury that the foregoing is true and correct

/S/ l\/liCk Jos<§h z

l\/llCK JOSEPH

,
Dated: october /; 2018.

l ‘t
_UEEEIRITIUN'GF'£HTHUNY THDMAE

 

 

